Title: 22d.
From: Adams, John Quincy
To: 


       At about 9 this morning, Mr. Broome, and Mr. Brush, left us and set out to return to New-Haven. Breakfasted with Coll. Wadsworth, who afterwards went with us three or four miles out of town, to shew us his farm. We saw there a couple of the largest oxen I ever beheld; and a number more uncommonly stout. This place is celebrated over the Continent for producing exceeding fine oxen, and it furnishes the New York and Boston markets with great quantities of Beef. The Coll. shew us his fields of grain and of grass, and his orchards. We return’d a little before noon: and left the Coll. for a short time. I went into a bookseller’s shop, and there found a new publication, called the Conquest of Canaan, an american epic Poem, in eleven books, by Mr. T. Dwight. It is but lately that it was printed, and I have heard a very high Character of it, which induced me, to purchase it. Mr. Wadsworth was so kind as to give me a copy of McFingal, and these are the two pieces in which americans have endeavour’d most to soar as high, as European bards. McFingal is generally agreed to be equal, if not superior to Hudibras. Of the serious poem, no criticism has appeared; owing I suppose, to its being so lately publish’d.
       
       I met just before dinner with my old fellow scholar, Deane, who came from Weathersfield this morning. I was told he was in New London: had I known he was at Weathersfield, I should have stop’d there, on purpose to see him. For there is nothing I think more shameful, than to forget our old acquaintance. We all dined with Coll. Wadsworth, and at about 4 Mr. Chaumont, and myself, left them, and set away from the inn, about half an hour, afterwards. We rode only 16 miles this afternoon, to Captain Cox’s tavern and it was after 9 in the evening when we got there. We could travel, but slowly, as the weather though cloudy, was very warm, and the horses were somewhat galled.
      